Exhibit 10.9

FIRST AMENDMENT OF

FMC TECHNOLOGIES, INC.

NON-QUALIFIED SAVINGS AND INVESTMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Non-Qualified Savings and Investment Plan (the “Plan”);

WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and

WHEREAS, this First Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 9.1 Amendment and Termination of the Plan, the Plan is hereby
amended in the following respects, effective January 1, 2010:

 

  1. Sections 2.1 and 2.2 of the Plan are hereby amended in their entireties to
read as follows:

2.1 Account. Account means a bookkeeping Account maintained by the Company for a
Participant, including his or her Deferral Contributions Account, Employer
Contributions Account and Nonelective Contributions Account.

2.2 Account Balance. Account Balance means the value, as of a specified date, of
the Account maintained by the Company on behalf of the Participant’s Account,
Deferral Contributions Account, Employer Contributions Account or Nonelective
Contributions Account.

 

  2. Sections 2.19A and 2.19B are hereby added to the Plan and shall read as
follows:

2.19A Nonelective Contributions. Nonelective Contributions means the
contributions credited to a Participant’s Nonelective Contributions Account
maintained by the Company on behalf of the Participant pursuant to Section 5.3.

2.19B Nonelective Contributions Account. Nonelective Contributions Account means
the Account maintained on behalf of a Participant by the Company to represent
the amount of Nonelective Contributions credited in his or her behalf, as
adjusted to account for deemed gains and losses, withdrawals and distributions.



--------------------------------------------------------------------------------

  3. Section 3.2 of the Plan is hereby amended in its entirety to read as
follows:

Participation. An employee who meets the conditions of Section 3.1 becomes a
Participant effective January 1 of the Plan Year following the Plan Year in
which the employee satisfies such conditions; provided, however, in order to
make Deferral Contributions under Article IV of the Plan and be eligible to
receive Employer Contributions under Section 5.1 of the Plan for a given Plan
Year, an eligible employee must be selected by the Committee to participate in
such portion of the Plan for the Plan Year and must execute and file with the
Company a deferral election for such Plan Year, in the manner determined by the
Company and at the time required under Article IV. Once an individual is a
Participant, he or she will remain a Participant for so long as he or she has an
Account Balance, although a Participant may continue to make Deferral
Contributions and receive allocations under the Plan only so long as he or she
remains an eligible employee by satisfying the conditions of Article III.

 

  4. Section 4.1 of the Plan is hereby amended in its entirety to read as
follows:

Deferral Contributions. Each eligible employee as defined under Section 3.1 who
has made an election to defer a portion of his or her Compensation under the
Savings Plan for a Plan Year may elect to defer an additional amount under this
Plan for that Plan Year, as Deferral Contributions. A Deferral Contribution is
an amount, between 1% and 90% of the Participant’s Compensation.

A Participant’s Deferral Contributions for a Plan Year may not exceed his or her
Compensation. A Participant must make his or her deferral election for a Plan
Year no later than the last day of the preceding Plan Year, and may not change
his or her deferral election during the Plan Year, provided, with respect to the
deferral of any Compensation representing “bonus” Compensation, the deferral
election must be made no later than the last day of the Plan Year preceding the
Plan Year in which the performance of services giving rise to the bonus
commences. Notwithstanding the foregoing, when an employee first becomes an
eligible employee, he or she may make a deferral election no later than thirty
days after becoming an eligible employee, so long as the deferral election
applies to Compensation earned during the Plan Year after the date of the
deferral election.

 

  5. Article V of the Plan is hereby amended in its entirety to read as follows:

Article V

Employer Contributions and Nonelective Contributions

5.1 Employer Contributions. With respect to each Plan Year for which an employee
remains an eligible employee and satisfies the conditions of Article III for
such Plan Year, the Participant will be credited with an Employer Contribution
in an amount equal to 5% of the Participant’s Excess Compensation and 5% of
Deferral Contributions for such Plan Year.



--------------------------------------------------------------------------------

5.2 Employer Contributions Account. The Committee will establish and maintain an
Employer Contributions Account on behalf of each Participant who is credited
with Employer Contributions. The Employer Contributions Account will be a
bookkeeping account maintained by the Company, and will reflect the Employer
Contributions that have been credited to the Participant (and Matching
Contributions credited to the Participant under the Plan prior to January 1,
2009), as adjusted pursuant to Article VI to reflect deemed gains and losses,
withdrawals and distributions.

5.3 Nonelective Contributions. With respect to each Plan Year for which an
employee remains an eligible employee and satisfies the conditions of Article
III for such Plan Year, a Participant who either (1) has less than five
(5) “Years of Vesting Service” as of December 31, 2009, where the term “Years of
Vesting Service” has such meaning as is given to it under Appendix E of the
Savings Plan, or (2) incurs a “Severance From Service Date” and is subsequently
re-employed on or after January 1, 2010, following such “Severance From Service
Date” where the term “Severance From Service Date” has such meaning as is given
to it under Appendix E of the Savings Plan, will be credited with a Nonelective
Contribution in an amount as shall be determined by the Company, in its
discretion.

5.4 Nonelective Contributions Account. The Committee will establish and maintain
a Nonelective Contributions Account on behalf of each Participant who is
credited with Nonelective Contributions. The Nonelective Contributions Account
will be a bookkeeping account maintained by the Company, and will reflect the
Nonelective Contributions that have been credited to the Participant, as
adjusted pursuant to Article VI to reflect deemed gains and losses, withdrawals
and distributions.

 

  6. Section 6.1(a) of the Plan is hereby amended in its entirety to read as
follows:

Each Participant may designate from time to time, in the manner prescribed by
the Committee, that all or a portion of his or her Deferral Contributions
Account, Employer Contributions Account and Nonelective Contributions Account be
deemed to be invested in one or more Permitted Investments. The Committee will
establish rules governing the dates as of which amounts will be deemed to be
invested in the Permitted Investments chosen by the Participant, and the time
and manner in which amounts will be deemed to be transferred from one Permitted
Investment to another, pursuant to a Participant’s election to change his or her
deemed investments. The Committee will also establish a default Permitted
Investment, in which the Deferral Contributions Account, Employer Contributions
Account and Nonelective Contributions Account of a Participant who fails to make
an investment election will be deemed to be invested. The Committee’s Plan
investment election rules permit a Participant to transfer any or all of his or
her Account from one investment option to another investment option.



--------------------------------------------------------------------------------

  7. Section 6.2 of the Plan is hereby amended to add the following sentence to
the end thereto and shall read as follows:

The Company will credit all deemed Nonelective Contributions made on a
Participant’s behalf to the Participant’s Nonelective Contributions Account
within a reasonable period after the end of the Plan Year.

 

  8. Section 8.1 of the Plan is hereby amended to add the following two
paragraphs to the end thereto and shall read as follows:

Notwithstanding the preceding to the contrary, an individual who is both a
Participant and an Employee of the Company or an Adopting Affiliate on
December 1, 2009, shall be 100% vested in his or her deemed Employer
Contributions Account.

A Participant’s vested interest in his or her deemed Nonelective Contributions
Account is determined according to the following schedule:

 

Years of Service

   Percent Vested  

Fewer than 3

   0 % 

3 or more

   100 % 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 29th day of October 2009.

 

FMC TECHNOLOGIES, INC. By:       /s/ Maryann Seaman

Its:

  Vice President, Administration